Mr. Presiding Justice McSurely delivered the opinion of the court. 2. Damages, § 85*—what is nature oí money deposited By tenant as security for rent. Money deposited by a tenant as security for rent will, as a rule, be regarded as a penalty merely and not as liquidated damages, and it is immaterial whether the deposit is called a penalty or liquidated damages, and particularly so when the deposit is out of all proportion to the rent due. 3. Damages, § 85*—what is important in determining whether deposit is penalty or otherwise. The element of reasonableness is an important factor in determining whether or not a deposit should be considered as a penalty or otherwise,' and if the forfeiture would be unreasonable, the entire deposit should. not be applied as liquidated damages.